I wish to congratulate you, 
Mr. President, on your assumption of the presidency of 
the General Assembly at this year’s session. I wish also 
to commend your predecessor, Ambassador John Ashe 
of Antigua and Barbuda, and his team, for so effectively 
setting the stage for what will now follow under your 
tenure, as it relates to the post-2015 development 
agenda and other critical issues that warrant the focused 
attention of the international community.

This debate in the General Assembly is taking place 
on the eve of the target year set by world leaders in 
2000 for achieving the Millennium Development Goals 
(MDGs). It is therefore a timely moment to assess the 
progress that has been made, and also to understand 
why we could not achieve all the Goals in full. That is 
essential if we are to move forward with the post-2015 
agenda that we are now about to finalize. I should recall 
that in 2000, when the eight Goals were announced, 
they inspired great hope and enthusiasm around the 
world, particularly in developing countries and among 
the poor. It is true that we have made tangible progress 
in our efforts to achieve the MDGs. Global poverty 
has fallen and continues to fall; many more children 
are attending primary schools; health services have 
improved for many people, resulting in a significant 
decline in child mortality; and the spread of HIV/AIDS 
and malaria has been halted and even reversed in some 
regions.

In Guyana, despite the negative effects of the 
international financial situation, we have managed 
to keep our economy growing steadily over the past 
eight years. In fact, we have succeeded not only in 
growing our economy but also in ensuring that the 
growth has resulted in an improved quality of life for 
our people. Indeed, we are one of only 17 countries 
in the world recognized by the Food and Agriculture 
Organization of the United Nations for not only 
meeting the goal of reducing hunger by half but also of 
improving their people’s nutrition. We have achieved 
universal primary education and are close to achieving 
universality for secondary education, too. We have also 
made important strides in housing, health, water and 
other social facilities. In that regard, I would like to 
express my country’s gratitude to all the development 
partners that have contributed greatly to the gains we 
have made in working towards the MDGs. Guyana’s 
success in building its health-sector capacity could not 
have been possible without Cuba’s assistance, which 
included training hundreds of our doctors, and which 
Cuba has done despite its own economic difficulties. 
We would like to join the vast majority of the countries 
of the world in once more calling for an end to Cuba’s 
economic blockade by the United States.

While we should recognize the gains that have been 
made around the world, I hasten to point out that they 
have not been uniform across countries or regions. In 
some places the progress has been dramatic. Asia, for 
instance, has had remarkable success with many of the 
Goals. In Latin America and the Caribbean there has 
also been considerable progress. There are, however, 
some areas that have seen almost no noticeable change 
since 2000. In others, mainly countries ravaged by 
conflicts and wars, laudable gains have been reversed. 
Some Goals have also proven more elusive than others. 
Maternal mortality in particular requires additional 
attention. It is clear that the world could have advanced 
much further along the road to achieving the MDGs. 
Unfortunately, that did not happen, because the 
partnership needed to achieve every objective was 
not strong enough. We should therefore examine the 
reasons for the sub-optimal results.


It is true that we all have a responsibility for the 
welfare of the people of the world and the state of our 
planet in general. The reality, however, is that some 
countries have far more resources than others, and 
some also use much more of the world’s resources. 
And while our responsibilities are shared, they must 
necessarily be differentiated. The gaps between the 
top and bottom segments of the world’s population 
are widening greatly. The concentration of wealth in 
the hands of a few has reached dangerous proportions. 
Oxfam International recently highlighted this 
phenomenon, and some figures are startling. Oxfam 
noted that the richest 1 per cent of the population of the 
world owns about 46 per cent of global wealth — some 
$110 trillion — while the bottom 50 per cent owns just 
about $1.7 trillion, or 0.7 per cent of the world’s wealth. 
That amount, $1.7 trillion, is the same as that possessed 
by 85 of the world’s richest people — in other words, 
85 persons have as much wealth as 50 per cent of the 
world’s population. Clearly, such a degree of inequality 
is unsustainable.

In much the same manner, while we have all agreed 
on increasing development assistance to developing 
countries, the reality is that the net transfer of financial 
resources from developing to developed countries 
continues unabated, amounting to $200 billion in 2002 
and increasing to $557 billion in 2010. That perverse 
trend continues today. And this transfer of financial 
resources is only a part of the picture. Developing 
countries also suffer a net loss of skills to the developed 
world through migration. That is after the former 
countries have expended huge amounts on training. 
In addition, our efforts in the health and education 
sectors are often frustrated by the high costs of school 
books and essential medicines, owing to the strictures 
of intellectual property rights. These imbalances 
are clearly unsustainable and can be addressed only 
through concerted global action.

While many developing countries have shown 
serious determination in working towards the Goals 
by allocating more resources to human development, 
the support offered to them by developed countries, as 
envisaged in MDG 8, has fallen significantly short of 
expectations. It is extremely disappointing, to say the 
least, that in the face of pressing needs, only about half 
a dozen developed countries have kept their pledge to 
reserve 0.7 per cent of their gross national product for 
official development assistance. As we prepare for yet 
another conference on financing for development, in 
Ethiopia next year, I would like to remind the Assembly 
that the commitment of 0.7 per cent was made over four 
decades ago in this very Assembly, and was reiterated 
in 2002 at the International Conference on Financing 
for Development in Monterrey.

In the light of those failures, it is imperative that 
the post-2015 framework include, first, a time-bound 
commitment for delivering official development 
assistance on which commitments have already been 
made; secondly, a global framework for managing 
intellectual property rights that places the development 
imperative at its centre; thirdly, a global trading 
architecture that recognizes the asymmetries in the 
global state of development and is suitably responsive 
to them; fourthly, a framework that ensures that 
private-sector investment is consistent with the 
development agenda. The recommendations of the 
Open Working Group on Sustainable Development 
Goals and of the Intergovernmental Committee of 
Experts on Sustainable Development Financing provide 
a good platform on which to build.

As we craft a transformative agenda, it will be 
especially important to ensure that it is flexible enough 
to address the peculiar needs of some countries. The 
special circumstances occasioned by the vulnerabilities 
of small island and low-lying coastal developing States 
bear particular mention in that regard. Far too often, 
the progress made can be speedily reversed owing to 
the impacts of climate change and natural disasters. We 
must spare no effort to ensure that we have a legally 
binding agreement on this matter in 2015.

Ironically, as we discuss the post-2015 development 
agenda, many Caribbean Community countries are 
being graduated from eligibility for concessionary 
financing, since they are classified as middle-income 
based on the narrow measure of gross domestic product 
per capita. In addition, many of those countries are 
heavily indebted, as they must make unavoidable 
investments in building and rebuilding social, economic 
and productive infrastructure to strengthen their 
resilience. We call on the international community 
to reconsider that approach by adding a vulnerability 
index to the equation. We also call for debt relief, as 
the debt accumulated by most of those countries makes 
their economies unsustainable.

The most important precondition for progress 
is peace. Many conflicts and potential for conflicts 
continue unresolved, while new threats to global 
security have risen to dangerous levels.


The situation in the Middle East is the most 
disturbing. Still at the heart of it is the great tragedy 
that is the plight of the Palestinian people. Once again, 
we have seen the bombing of an almost unarmed 
population in Gaza by one of the world’s most powerful 
military machines, supported and replenished by even 
more powerful military forces. Guyana calls for the end 
of the apartheid-like situation that exists in Palestine, 
where poverty and degradation are weapons used to 
repress a whole people. The people of Palestine have a 
right to live with dignity in their own country, and the 
United Nations must never compromise on the principle 
of self-determination.

The continuing wars in Syria and Iraq are most 
distressing. They are leading to more extremism and 
a rapid descent into barbarism. That has resulted from 
years of financing and arming of radical forces to 
promote political objectives. We condemn the barbaric 
and grotesque killing of journalists, humanitarian aid 
workers and other hostages and the loss of civilian lives 
in those conflict areas by the murderous extremists in 
those countries. Guyana condemns terrorism in all its 
forms and manifestations.

The situation in Ukraine is another cause for 
concern. We must not forget that the two world wars 
had their origins in Europe. That is why we should 
exert every effort to bring all the partners to the table 
for a peaceful resolution. Attempting to secure military 
advantages is not only foolhardy but downright 
dangerous. The solution has to be based on justice and 
the aspirations of the peoples in that country.

The many unresolved border issues that exist in 
our world are always a potential source of conflict and 
are often used to retard the development of countries, 
preventing them from improving the quality of life of 
their own peoples and from promoting the welfare of 
the region to which they belong. My own country is not 
unaffected by this. The United Nations must therefore 
redouble its efforts to assist in the resolution of such 
issues.

We currently face a stark reminder of how fragile 
global welfare is in the face of singular threats such as 
the Ebola epidemic. Make no mistake, that is a global 
problem that requires an immediate global response 
many times greater what is currently being done. Let 
me acknowledge the prompt response and leadership 
shown by Cuba and the United States of America in 
rendering assistance to the countries in West Africa.

In our time, we must continue the search for new 
approaches to many of the global problems that confront 
us. In today’s interconnected and interdependent world, 
the destinies of States and peoples are increasingly 
intertwined. The concerted global action that is 
necessary to address today’s problems can be achieved 
only with strong multilateralism and through relevant, 
responsive and more democratic global institutions.

Critical issues include reforms to the Security 
Council and the international financial institutions. 
Concrete progress in Security Council reform is 
imperative in order to assure the continued legitimacy 
and relevance of that important United Nations organ. 
Likewise, accelerated reform of the international 
financial institutions is critical if we are to ensure their 
effectiveness in protecting global financial stability 
and supporting sustainable development.

In conclusion, I would like to recall the proposal 
that Guyana made through its first democratically 
elected President, Mr. Cheddi Jagan, for a new global 
human order, on which the General Assembly has 
pronounced itself in several resolutions. That proposal 
seeks to balance the interests of developed and 
developing countries. It is a proposal whose time has 
come, and it should be pursued with other initiatives 
to find solutions so that we can realize the dreams of 
generations that came before us for peace, progress and 
prosperity.

Just as the Millennium Development Goals provided 
a new focus and raised hopes in the year 2000, so today 
we must rekindle that spirit to eradicate poverty and 
inequality in the post-2015 period.

Let me express our appreciation to the Secretary-
General and the staff of the United Nations for their 
tireless efforts in carrying out the mandate of the 
Organization in very challenging times. I assure them 
that they have the full support of the people and the 
Government of Guyana.
